OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice on December 5, 1955 by the Appellate Division, First Judicial Department. In this proceeding to discipline him for professional misconduct, the respondent was charged, inter alia, with neglecting to provide a client with a closing statement despite several requests to do so; failing to respond to letters from the Grievance Committee regarding a complaint as to the aforementioned conduct; failing to file his attorney registration statement; contacting other Judges and seeking to intervene *281on behalf of two individuals with respect to their speeding tickets while the respondent himself was a Town Justice; and misappropriating various funds from his judicial bail and fine accounts on several separate occasions.
The Referee found that all of the charges were sustained by the proof. Petitioner moved to confirm the Referee’s report, and respondent has submitted an affirmation in connection therewith.
After reviewing all of the evidence, we are in full agreement with the Referee’s report, and the petitioner’s motion to confirm the Referee’s report is granted. The respondent is guilty of the afore-mentioned charges of misconduct.
In determining an appropriate measure of discipline to be imposed, we are mindful of several mitigating factors, most substantially that the Referee found no larcenous intent on the part of the respondent. However, because of the serious nature of the charges sustained, the respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing September 1, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Cohalan, JJ., concur.